Citation Nr: 1518763	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for a left shoulder disorder, to include as secondary to the service-connected left wrist and left hand disabilities. 

2.  Service connection for a left elbow disorder, to include as secondary to the service-connected left wrist and left hand disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1961 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Left Shoulder and Left Elbow Disorders

The Veteran contends that service connection for a left shoulder disorder and a left elbow disorder is warranted as secondary to the service-connected wrist and left hand disabilities.  Specifically, the Veteran advanced that he has arthritis of the left shoulder and left elbow that is related to the service-connected left wrist arthritis.  See October 2009 Veteran statement.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

Pursuant to 38 C.F.R. § 3.310(a) (2014), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

The Veteran has not been afforded a VA examination to address the nature and etiology of any current left shoulder and left elbow disorders.  The Veteran is service connected for residuals of left wrist fracture with traumatic arthritis, ankylosis of the left thumb and index finger, and osteoarthritis of the interphalangeal joints of the left long, ring, and little fingers.  

The record reflects that the Veteran has arthritis of the left shoulder.  A November 2010 VA x-ray report shows an assessment of degenerative changes in the left glenohumeral joint, with possible early chondrocalcinosis, and subcortical cystic changes in the humeral head.

It is unclear what diagnosis, if any, the Veteran has with respect to the left elbow.  A November 2010 VA x-ray report shows a normal radiological assessment of the left elbow.  However a November 2010 treatment record shows a notation by the examiner that an x-ray of the left arm showed mild joint space narrowing and concluded that the Veteran may possibly have osteoarthritis.  The examiner did not specify which joint in the Veteran's left arm showed mild joint space narrowing, but the treatment report shows a picture of two elbows.  A May 2005 VA treatment record noted that the Veteran had multiple arthritis in all his joints.

In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with opinion is necessary to help determine the nature and etiology of any current left shoulder and left elbow disorders.  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the relevant VA examination with opinion in order to assist in determining the etiology of any left shoulder and left elbow disorders.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

a. Does the Veteran have a left shoulder disability?  If so, please list all diagnoses related to a left shoulder disability and provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that a left shoulder disorder had its onset during active service or is otherwise related to service? 

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected left wrist or left hand disabilities caused a left shoulder disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected left wrist or left hand disabilities aggravated (that is, permanently worsened in severity) a left shoulder disorder? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of any left shoulder disease prior to onset of aggravation, or by the earliest medical evidence created at any time between onset of aggravation and receipt of medical evidence establishing the current level of severity.

b. Does the Veteran have a left elbow disability? If so, please list all diagnoses related to a left elbow disability and provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that a left elbow disorder had its onset during active service or is otherwise related to service? 

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected left wrist or left hand disabilities caused a left elbow disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected left wrist or left hand disabilities aggravated (that is, permanently worsened in severity) a left elbow disorder? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of any left elbow disease prior to onset of aggravation, or by the earliest medical evidence created at any time between onset of aggravation and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issues of service connection for left shoulder and left elbow disorders should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




